Citation Nr: 0818793	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The deceased spouse of the appellant died in May 2002.  The 
decedent had service as a recognized guerilla from February 
1945 to July 1945, and service in the Regular Philippine Army 
from July 1945 to May 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision which determined that 
the appellant did not qualify for nonservice-connected death 
pension benefits.  

By history, in July 2004, the RO denied the matter on appeal.  
However, within a year of the determination, the RO received 
additional evidence and the RO reconsidered the matter.  In 
August 2004, the denial was confirmed and continued.  The 
appellant appealed therefrom.  The issue before the Board is 
as stated on the title page of this decision.

The Board notes that although the appellant requested a 
hearing via VA Form 9, dated May 2006, and was given notice 
of that hearing dated May 2007, she failed to appear for her 
scheduled hearing in July 2007.  Therefore, because the 
appellant without good cause failed to appear for her 
hearing, no further action is needed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The service department records indicate that the 
appellant's spouse had service as a recognized guerilla from 
February 1945 to July 1945, and service in the Regular 
Philippine Army from July 1945 to May 1946.   


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-
connected death pension benefits are not met.  38 U.S.C.A. 
§§ 101, 107, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.40, 3.41 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to nonservice-
connected death pension benefits.

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service 
for certain VA purposes as authorized by 38 U.S.C.A. § 107 
and 38 C.F.R. § 3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

As noted above, the decedent had recognized guerilla service 
from a recognized guerilla from February 1945 to July 1945, 
and service in the Regular Philippine Army from July 1945 to 
May 1946.  This information was provided by the service 
department and is binding on VA.  Duro, supra.  As such, the 
decedent does not have the required service for the purposes 
of awarding nonservice-connected death pension benefits to 
the appellant.

Further, the appellant has not submitted any information that 
would contradict the service department's determination.  The 
official documents do not indicate, and the appellant has not 
contended, that the decedent had any service that would 
render her eligible for death pension.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. § 3.203 
(2007).

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
service of the decedent; therefore, eligibility for 
nonservice-connected death pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duty to Notify & Assist

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  In any event, although belated, notice was 
issued to the appellant in September 2006 and in September 
2007.  

With regard to the hearing notice letter as well as other VA 
correspondence of record, the Board observes that the 
appellant's zip code changed from 2517 to 2417 on later 
correspondence.  Nonetheless, there is no indication of 
record suggesting that the appellant did not receive the 
notice letters.  In fact, on several occasions the appellant 
responded to VA letters mailed using the 2417 zip code, and 
not one of the notice letters was returned as undeliverable.  
Therefore, no additional action in this regard is need.  See 
Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926) 
("Presumption of regularity" supports the official acts of 
public officers, to include proper mailing of notification of 
decisions) and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties).  

The appellant has not been prejudiced in this case.  The 
appeal is denied.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


